                               Case 2:19-cr-00394-RJS-DBP Document 71 Filed 11/14/19 PageID.251 Page 1 of 1
     Ad442




                                                             United States District Court
                                                                                         for the                                  ZO I9 NOV I 5 '· r::> I: 03
                                                                                    District of Utah
                                   UNITED STATES OF AMERICA
                                                                                                                                  Dy:--------·---------------
                                                   v.                                               SEALED Case No:          2:19-CJ~I4TI0~94:on~f'l\S:

                               Y evgeny Felix Tuchinsky, et al.

                                                                           ARREST WARRANT
     To:                      The United States Marshal
                              and any authorized law enforcement officer



     YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without u1111ecessary delay (name of person
     to be arrested)                  LEONID ISAAKOVICH TEYF
     who is accused of an offense or violation based on the following document filed with the court:

     W Indictment                         D    Supersedi;1g Indictment              D    Information      D        Superseding Information

                                          D    Complaint      D    Order of court   D    Violation Notice D        Probation Violation Petition

                                          D
                                 Supervised Release Violation Petition
     This offense is briefly described as follows:
                              Wire Fraud Conspiracy; Promotional Money Laundering; Money Laundering - Spending; Aiding and Abetting,...
                                                                                                                                                          I:
                                                                                                                                                          .~
                                                                                                                                                          ,....,
     . :~'I<'                                                                                                                                             t;J
               '                                                                                                                                          tnAJ
                                                                                                                                                          ·-.lfT'!
                                                                                                                                                          t;. (')
                   •,),                                                                                                                          "'1.>    ·.,.i rr~
     in "vfolation of                  18:1343 and 1349; 18:1956(a)(l)(A)(i)·and 2(a) and 2(b); 18:1957; 18:2                                    ~-" Unit1<.l'~J:ates Code.
               "          '




                                                                                       · Clerk of Court
                                                                                      " Title of Issuing Officer
                                                                                                                                      -~!~-···

                                                                                        October 24; 2019 at Salt Lake City, Utah      '*'"                ;.
                                                                                        Date and Location

     By:                    Aimee Trujillo
                          :·Deputy Clerk


     Bail fixed

                                                                                       RETURN
.,      ··-·   ~

       ·fais warrant was received and executed with the arrest of the above-named defendant at



      DATE RECEIVED




                                                                                                                                                                   ;   ,.
